Citation Nr: 0524803	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  04-07 875	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating higher than 0 percent for 
residuals of a right wrist fracture.




ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from 
January 1989 to August 1998.

This appeal to the Board of Veterans' Appeals (Board) arises 
from March 1999 and March 2002 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In the March 1999 rating decision, the RO 
granted the veteran's claim for service connection for 
residuals of a right wrist fracture and assigned an initial 0 
percent (i.e., noncompensable) rating.  Subsequently, 
following passage of the Veterans Claims Assistance Act 
(VCAA) in November 2000, the RO issued the more recent March 
2002 decision continuing the initial 0 percent rating.  The 
veteran appealed for a higher initial rating.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran 
appeals his initial rating, VA must consider whether he is 
entitled to a "staged" rating to compensate him for times 
since filing his claim when his disability may have been more 
severe than at others).  

Unfortunately, because further development is needed before 
the Board can make a decision, this appeal is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

As mentioned, the RO readjudicated the veteran's claim after 
enactment of the VCAA in November 2000.  Unfortunately, as 
will be explained, VCAA notice was not provided for this 
particular claim.  So a remand is required.  






VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO provided the veteran with VCAA notice 
regarding several pending claims in an August 2001 letter.  
Unfortunately, the letter did not address this particular 
claim relating to the initial rating for his right wrist 
disability.  The Board realizes the question of whether he is 
entitled to a higher initial rating is a "downstream issue" 
arising from his original claim for service connection.  
And VA's General Counsel has indicated that as long as the 
requisite VCAA notice was provided for the initial claim for 
service connection, VA does not have to send another VCAA 
notice concerning the downstream issue, but must address the 
issue in the statement of the case (SOC).  See VAOPGCPREC 8-
2003 (Dec. 22, 2003).  Here, though, the RO did not provide 
the requisite VCAA notice concerning his original claim for 
service connection for his right wrist disability.  So a 
remand is now necessary to provide VCAA notice concerning 
this downstream issue.



Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Send the veteran a VCAA letter 
concerning his claim for a higher initial 
rating for his right wrist disability.  
The letter must inform him about the 
information and evidence not of record 
that is necessary to substantiate this 
claim; inform him about the information 
and evidence that VA will seek to 
provide; inform him about the information 
and evidence he is expected to provide; 
and request that he provide any evidence 
in his possession pertaining to his 
claim.  

2.  Review the claims file.  If any 
development is incomplete, take 
corrective action before readjudication.  
Stegall v. West, 11 Vet. App. 268 (1998).

3.  Then readjudicate the veteran's claim 
in light of the additional evidence 
obtained.  If it is not granted to his 
satisfaction, prepare a supplemental 
statement of the case (SSOC) and send it 
to him.  Give him time to respond before 
returning the case to the Board for 
further appellate consideration.  

No action is required of the veteran until further notice is 
received.  By this action, the Board intimates no opinion, 
legal or factual, as to the ultimate disposition warranted in 
this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

